Citation Nr: 1711452	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental condition, to include a chipped and cracked root following root canal and shifting teeth.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to August 1970 and from September 1972 to September 1992.  His decorations include the National Defense Service Medal with one Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This claim was previously remanded in May 2014, and in the interest of keeping the Veteran updated as to the procedural posture of the claim, the Introduction, in relevant part, is incorporated herein:

"The Board notes that the claim for a dental condition was previously denied by a March 1998 rating decision.  The Board notes, however, that relevant evidence associated with the claims file since the March 1998 rating decision includes official service treatment records (STRs) which were not previously of record at the time of this decision.  In a statement of the case (SOC), issued in December 2010, the RO noted the existence of these records, and they reopened the claim."

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2016 VA Form 9, the Veteran indicated that he wished to participate in a Board videoconference hearing regarding his claim for service connection for a dental condition.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding the claim on appeal, his request should be granted.  A remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his request.  See VA Form 9 (November 2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

